Citation Nr: 1740033	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-00 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a prostate condition, to include prostatitis.

2. Entitlement to service connection for a urethral condition, to include urethritis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for prostatitis and for urethritis.  In a letter dated in August 2016, the Veteran indicated he wanted to withdraw his request for a Board hearing.

Regarding the issues on appeal, the Board notes the Veteran filed claims for service connection for prostatitis and for urethritis.  However, the record reflects that since separation from service, the Veteran has been treated for prostate cancer, possible prostatitis, and various genitourinary symptoms.  Thus, his claims have been broadened to include any prostate condition and any urethral condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he was treated for urethritis in service, which developed into prostatitis, and that since then he has been treated by private urologists since 1954 for chronic urethritis and prostatitis, and related symptoms.  

Review of the record includes service treatment records (STRs) which show that in October 1953 the Veteran was treated onboard the USS Rochester for what appears to be listed as "chr. prostatitis".  The treatment included sitz bath, prostate massage, and Gantricin.  On a report of medical history prepared by the Veteran in September 1959, in response to the question of whether he had "consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years", it was noted that he had been treated for acute prostatitis by Dr. R.  

Private treatment records were obtained from Dr. J.M.; they show that in May 2004, the Veteran had a history of prostate cancer, status post seed implants, in February 2002.  He complained of decreased force of stream and hesitancy, and the plan was to follow up in 6 months.  He continued to be seen every six months for follow up with Dr. J.M. and various symptoms were noted, including decreased force of stream, nocturia, occasionally hesitancy, microscopic hematuria, urinary retention, and urgency of urination.  In September 2010, the impression was possible prostatitis.  In December 2011, he was seen for decreased force of stream, urgency, urethral discomfort, hesitancy, and post-voiding dribbling.  

Received from the Veteran in February 2012 was a formal claim (VA Form 21-526) for service connection for prostatitis and urethritis.  Attached was a VA Form 21-4142 (Authorization and Consent to Release Information to VA), in which the Veteran reported he had been treated for his prostate and urethra by Dr. J.M. from January 2000 to the present.

Received from the Veteran in April 2012 was a statement in which he reported he was stationed onboard the USS Rochester from January 1952 to December 1953, and that they did two cruises to "WesPac" (western Pacific) during that time.  He reported he contracted a urinary infection in February 1952 in the Far East, that the doctors onboard diagnosed "non-specific urethritis", and his symptoms were frequent urination and burning sensation when urinating.  He indicated they were stationed in the United States from May 1952 to October 1952 for ship maintenance, and when they were preparing to depart again for WesPac in October 1952 he still had the urinary infection and that the two junior doctors on the USS Rochester advised they were going to send the Veteran ashore to a Naval Hospital for treatment, but they were overruled by the senior doctor who reportedly said the Veteran could be treated onboard the ship.  He indicated that treatment consisted of sitz baths, but no antibiotics.  He reported that they spent the next 5 or 6 months off the coast of North Korea and claims he developed prostatitis from the chronic urethritis because of the ineffective treatment given.  He contends that he has been seeing private urologists from 1954 to the present, and that during his last year of service he saw a urologist at Georgetown University Hospital.  He reported he developed prostate cancer in November 2001, and received radiation (brachytherapy) in February 2002.  He reported that the cancer was in remission but he still had prostatitis, and referred to the list of urologists on the enclosed Form 21-4142.  Review of the Form 21-4142 shows that the Veteran indicated he had been treated for chronic prostatitis since the Navy in 1952, and he listed private urologists who had treated him since 1954.  

Private treatment records from Dr. J.M. show that in October 2012, the Veteran was seen for complaints of urinary retention, and it was noted that his current symptoms began after he had a surgical procedure, and that the surgery he had done was for his neck in November 2011.  The assessment included urinary retention, nocturnal, prostate cancer, and hematuria, microscopic.  

On a VA prostate cancer DBQ (disability benefits questionnaire) examination dated in March 2013, it was noted that the Veteran's prostate cancer was diagnosed in 2011.  For history it was noted that the Veteran claimed service connection for a prostatitis condition and that he had been diagnosed with and treated for acute prostatitis in service in 1953, but had not been treated for chronic prostatitis in service.  It was noted also that he had a history of prostate cancer, that his prostate cancer was in remission, and that in 2002 he underwent brachytherapy for treatment.  After an examination, in which it was noted that the Veteran had no voiding dysfunction, no history of recurrent symptomatic urinary tract or kidney infections, no residual conditions or complications due to prostate cancer or treatment for prostate cancer, the examiner opined that the Veteran's claimed condition, prostatitis, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner stated that a review of the claims file showed the Veteran was diagnosed and treated for acute prostatitis which resolved while in service.  

On a VA urinary tract DBQ dated in March 2013, the diagnosis was listed as urinary retention, resolved, in 2012.  For history it was noted that the Veteran was claiming service connection for a urethritis condition, but he had not been diagnosed with or treated for acute urethritis in service.  The Veteran reported he presented with urethritis to the clinic while onboard ship in 1952, and was placed on a sitz bath.  On examination, he denied urethral discharge or dysuria, and it was noted that he was seen by Dr. M. in October 2012 for resolved urinary retention secondary to his prostate cancer.  It was noted that he did not have voiding dysfunction or a history of recurrent symptomatic urethral or bladder infections.  It was also noted that he had a malignant neoplasm, related to the resolved urinary retention, which was status post seeds implant in 2002, and considered in remission with no other residual conditions or complications due to the neoplasm.  The examiner opined that the claimed condition, urethritis, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner stated at a review of the claims file showed the Veteran was not diagnosed nor treated for urethritis while in service.

In a statement dated in April 2013, the Veteran claimed there was a link between his urethritis and prostatitis and military service.  He reported that in January 1952, he was assigned to the USS Rochester, and in November 1952 they arrived off the coasts of North Korea, and because they were in a war area, the watch schedule was four hours on duty and four hours off duty.  He reported that during this time he noticed symptoms of a urinary infection, including burning when urinating, occasional discharge, and urgency in the need to urinate.  He went to the doctor in sick bay and was told he had a "non-specific urinary infection" brought on by dehydration and urinary retention.  The Veteran indicated that drinks were not allowed at their watch stations and there were no toilet facilities.  He stated that the doctor told him to avoid the custom of drinking two cups of coffee prior to going on watch because caffeine caused more dehydration, and also told him to do sitz baths in sick bay to ease the infection.  The Veteran indicated that from January 1953 through early April 1953 he followed this regimen of sitz baths, and the symptoms would disappear for a few days and then recur.  He claimed that the doctor told him he would be sent to the Naval Hospital in Long Beach to get further treatment, but the senior shipboard doctor reportedly told the Veteran that treatments of sitz baths would eventually cure the infection and there was no reason to be sent to the Naval Hospital.  He reported that all through the summer of 1953 he had the same recurring symptoms.  In December 1953, he reported to Naval Communications Center in Washington, DC, and went to a doctor at Georgetown University Hospital urology department who told him that there were pus cells in his urine and that his prostate felt "boggy" or soft and that his indicated the infection had traversed upwards into his bladder and prostate.  The Veteran claimed that this was the start of almost six decades of treatment for this chronic condition.  He reported he saw the doctor at Georgetown a few more times in 1954, and thereafter was treated in the urology department at Presbyterian Hospital in Manhattan from 1955 to 1958; by Dr. R., a urologist at Great Neck in Long Island, New York, from 1958 to 1965; by Dr. L. in Englewood, New Jersey, from 1965 to 1973; by Dr. J.B., a urologist (now retired) in Plantation, Florida, from 1973 to 2001; and Dr. W.S., a urologist in Plantation, from 2001 to 2002, who diagnosed his prostate cancer.  He reported he had brachytherapy at Mt. Sinai Hospital in Miami Beach, Florida, in February 2002, was seen by a urologist, Dr. S.N., from 2002 to 2004 for post-operative care, and was then seen from 2004 to the present by Dr. J.M.  The Veteran contended that if the shipboard doctor had sent him to the Naval Hospital in 1953, he probably would not have developed chronic prostatitis from the non-specific infection.

In a substantive appeal (VA Form 9) dated in January 2015, the Veteran reported that the treatment he received onboard ship in service was for urethritis, and that the recommended treatment was sitz baths.  The Veteran indicated he took sitz baths for the last 18 months he was on the USS Rochester, and that he should have been seen by a urologist, claiming that his non-specific infection evolved into a chronic urinary infection (urethritis) with attendant pain and discomfort, and that he had to deal with this for 60 years of his life.  The Veteran also reported that the urologist he saw at Georgetown University Hospital during his last duty station in Washington, DC, diagnosed him with urethritis/prostatitis. 

The Board initially notes that it is unclear if the Veteran has a current disability of either the prostate or the urethra.  Additionally, review of the record shows that while some evidentiary development has occurred, there are still private treatment providers that the Veteran has named that have not been addressed by the RO.  In that regard, the Board notes that the RO obtained treatment records from Dr. J.M., the urologist who treated the Veteran from 2004 to the present, but there is no indication that the RO attempted to obtain treatment records from the other private urologists named by the Veteran in the VA Form 21-4142 he submitted in April 2012.  While some of these records will likely be unobtainable due to the passage of time, some of the more recent records may be obtainable.  

In addition, the Board finds that the VA DBQ examination dated in 2013 has discrepancies therein that must be addressed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In that regard, the Board notes that the diagnosis was listed as prostate cancer, 2011 - which appears to be a typographical error in the date of diagnosis - but there is no indication if the Veteran has any other type of prostate condition, to include prostatitis.  Further, in the DBQ it was noted that the Veteran was treated for acute prostatitis in service in 1953, but had not been treated for chronic prostatitis in service.  Review of the STRs, however, show that in October 1953 he was treated for "chr. prostatitis", but then in 1959 it was noted that he had been treated for acute prostatitis by a Dr. R.  Additionally, the examiner did not consider the Veteran's competent and credible reports that he has had chronic urethritis and prostatitis and related symptoms since service for which he received treatment from multiple private urologists dating back to 1954.  In view of the foregoing, a remand is warranted in order to obtain a supplemental VA examination.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance needed from the Veteran, attempt to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file, to specifically those records from the private urologists identified in the Veteran's April 2012 VA Form 21-4142, from whom records have not yet been obtained.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current prostate condition and/or any current  urethra condition.  The claims folder (to include this remand) must be made available to the examiner and reviewed.  All necessary tests should be completed.  

If a current prostate condition is shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current prostate condition had its onset in active service or is otherwise related to active service.  Likewise, if a current urethra condition is shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current urethra condition had its onset in active service or is otherwise related to active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's experiences in service as well as the symptoms he has experienced since service.  
The examiner must explain the rationale for any opinions given. If the examiner is unable to provide any opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

 3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

